DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 21 and 22 are objected to because of the following informalities:  the claim 21, line 4, line 8, after “tag case” should insert --, wherein the tag case--, and second line before last “about” should be deleted. Claim 22, second line before last “about” should be deleted. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Perkins et al, US Pub. 2020/0337162.
Perking et al disclose a mounting base for wireless tag comprising: a transmitter configured to emit signals at a ping rate (par. 0227); an accelerometer configured to measure a motion state of the transmitter (par.0224, 0261); a PCB 408 having circuitry (processor) for controlling the transmitter and for adapting the ping rate according to the motion state measured by the accelerometer; and a tag case housing the transmitter, the accelerometer and the PCB. (See Figs. 3-6; par. 0233-0268).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perkins et al, US Pub. 2020/0337162.
 Perkins et al disclose a mounting base for a wireless locatable tag comprising: a tag case 502 which has a mating surface and is configured to house a PCB 510 having a transmitter (par. 0227) and circuitry for controlling (processor) the transmitter ( antenna assembly 508, sensors); and configured for separate and interchangeable mating with the tag case: a first tag case back plate 516 configured to cooperate with the tag case 502 to enclose and protect the PCB, the transmitter, circuitry and a battery 514 of a first type against ingress of foreign matter (par.0233). (See Figs. 3-6; par. 0233-0268).
Perkins et al disclose different examples of location tags having different housings for securing the tags components, but fail to disclose a second tag case back plate configured to cooperate with the tag case to enclose and protect the PCB, the transmitter, circuitry and the battery of a second type against ingress of foreign matter. However, to have an additional back plate for securing the components is a matter of duplication of elements which therefore, obvious. For instance, when components are damage and need replacement, additional components will be needed to replace the damage components. Therefore, such modification would have been an obvious extension as thought by the prior art.
Regarding claim 9, Perkins et al disclose different examples of location tags having different housings for securing the tags components, but fail to disclose a second tag case back plate configured to cooperate with the tag case to enclose and protect the PCB, the transmitter, circuitry and the battery of a second type against ingress of foreign matter. However, to have an additional back plate for securing the components is a matter of duplication of elements which therefore, obvious. For instance, when components are damage and need replacement, additional components will be needed to replace the damage components. Therefore, such modification would have been an obvious extension as thought by the prior art.
Regarding claim 10, “wherein the first tag case back plate has a first height and the second tag case back plate has a second height different from the first height” such limitation is a matter of engineering design choice for meeting specific customer requirements. The housing must be designed in a way to fit the components of the tag. Therefore, such modification would have been an obvious extension as thought by the prior art.
Allowable Subject Matter
Claims 2, 6, 21, and 22 would be allowed upon curing the objections of the base claims.

Claims 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The applicant teaches a location tracking system which includes a base portion of a first battery housing having a first height and a base portion of the second battery housing having a second height different from the first height, a first tag case back plate having a first height and second tag case back plate having a second height different from the first height, and wherein the difference between the height of the base portion of the first battery housing and the height of the base portion of the second battery housing is the same as the difference between the height of the first tag case back plate and the height of the second tag case back plate. These limitations in conjunction with other limitations in the claims were not shown by the prior art of record.
Response to Arguments
Applicant's arguments filed 05/24/22 have been fully considered but they are not persuasive. See examiner remarks.
Remarks:
In response to the applicant’s arguments filed 5/24/22, the examiner respectfully disagrees. The applicant argued that the prior art (Perkins et al 2020/0337162) fails to disclose a printed circuit having circuitry for adapting the ping rate according to the motion state measured by the accelerometer, the examiner respectfully disagrees. The prior art teaches a circuit board 408 having processors (par. 0240), the processors control all the functions of the device, including controlling the audio system to produce haptic or tactile outputs. The applicant’s argument is not persuasive 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL ST CYR whose telephone number is (571)272-2407. The examiner can normally be reached M to F 8:00-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIEL ST CYR
Primary Examiner
Art Unit 2876



/DANIEL ST CYR/            Primary Examiner, Art Unit 2876